Opinion filed June 30,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00024-CR
                                                    __________
 
                            THANH
VU CHRISTIANSON, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 52nd District Court
 
                                                           Coryell
County, Texas
 
                                             Trial Court
Cause Nos. FISC-10-20254
 

 
                                            M
E M O R A N D U M    O P I N I O N
Thanh
Vu Christianson entered an open plea of guilty to the offense of continuous
sexual abuse of a child.  In this regard, he executed a written stipulation
wherein he judicially confessed that he “committed the offense as alleged in
the indictment/information in this cause.”  The trial court accepted
appellant’s plea of guilty and sentenced him to confinement in the
Institutional Division of the Texas Department of Criminal Justice for a term
of forty-five years.  We dismiss the appeal.
Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that
the appeal is frivolous.  Counsel has provided appellant with a copy of the
brief and advised appellant of his right to review the record and file a
response to counsel’s brief.  A response has not been filed.[1] 
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).  Following the procedures
outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit and should be
dismissed.  Schulman, 252 S.W.3d at 409.  
We
note that counsel has the responsibility to advise appellant that he may file a
petition for discretionary review with the clerk of this court seeking review
by the Texas Court of Criminal Appeals.  Tex.
R. App. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down,
send his client a copy of the opinion and judgment, along with notification of
the defendant’s right to file a pro se petition for discretionary review
under Rule 68.”).  Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to Tex. R. App. P. 68.
The
motion to withdraw is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
                                                                                                            
June 30, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel[2]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[3]




[1]By letter, this court granted appellant thirty days in
which to exercise his right to file a response to counsel’s brief.
 


[2]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[3]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.